Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 is made and entered into this 15th day of December, 2014
(the “Amendment Date”), by Universal Insurance Holdings, Inc., a Delaware
corporation (the “Company”), and Stephen J. Donaghy (“Executive”).

WHEREAS, the Company and Executive have entered into an Employment Agreement,
dated as of March 21, 2013 (the “Employment Agreement”); and

WHEREAS, the Company and Executive desire to enter into this Amendment No. 1 to
extend the term of Executive’s employment with the Company and to make certain
adjustments to Executive’s compensation pending the determination of a revised
compensation program for the Company’s executive officers.

Accordingly, the parties agree as follows:

1. Capitalized terms not defined herein shall have the meanings set forth in the
Employment Agreement.

2. Section 2 of the Employment Agreement is amended to extend the Term to
December 31, 2015. Except as provided herein, the Employment Agreement shall
remain in full force and effect.

3. Effective January 1, 2015, Section 4.1 of the Employment Agreement is deleted
in its entirety and replaced with the following:

4.1 Base Salary. Beginning January 1, 2015, the Company will pay Executive an
annual base salary of $804,375, payable in accordance with the Company’s
customary payroll practices (“Base Salary”), with no subsequent increases during
the Term unless the Compensation Committee provides otherwise subsequent to the
Amendment Date.

4. Effective January 1, 2015, Section 4.2 of the Employment Agreement is deleted
in its entirety and replaced with the following:

4.2 Annual Bonus. For 2015, Executive shall be entitled to receive a cash
incentive award under Article X of the Universal Insurance Holdings, Inc. 2009
Omnibus Incentive Plan, as it may be amended from time to time, in an amount
equal to 1.5% of the Company’s net income as reported in the Company’s Annual
Report on Form 10-K for fiscal year 2015 (the “Annual Bonus”), which Annual
Bonus shall be paid to Executive no later than March 15, 2016. For the avoidance
of doubt, if Executive has earned an Annual Bonus under this Section 4.2, he
need not be employed on the Annual Bonus payment date to receive such Annual
Bonus, provided that he is employed through December 31, 2015.

 



--------------------------------------------------------------------------------

Stephen J. Donaghy

Amendment No. 1 to Employment Agreement

Page 2 of 3

5. Effective January 1, 2015, Section 4 of the Employment Agreement is amended
to add a new Section 4.9 that reads in its entirety:

4.9 The Compensation Committee will consider an equity grant to Executive in
2015 in accordance with its regular equity grant policy.

6. Except as expressly amended herein, the terms and conditions of the
Employment Agreement shall continue in full force and effect.

[signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Amendment No. 1 as of the day and year first above mentioned.

 

Executive:

/s/ Stephen J. Donaghy

        Stephen J. Donaghy UNIVERSAL INSURANCE HOLDINGS, INC.

/s/ Sean P. Downes

        Sean P. Downes         President and Chief Executive Officer